Name: Commission Regulation (EEC) No 181/88 of 22 January 1988 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/ 10 Official Journal of the European Communities 23 . 1 . 88 COMMISSION REGULATION (EEC) No 181/88 of 22 January 1988 on the supply of various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of producers to be supplied as Commu ­ nity food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement ^) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 600 tonnes of skimmed-milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk producers shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') O J No L 370, 30 . 12. 1986, p. 1 . and corrigendum OJ No L 42, 12. 2. 1987, p . 54. 0 OJ No L 136, 26 . 5 . 1987, p. 1 . (3) OJ No L 204, 25. 7. 1987, p. 1 . Official Journal of the European Communities No L 19/ 1123 . 1 . 88 ANNEX LOT A 1 . Operation No (') : 480/87  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : Honduras 4. Representative of the recipient (3) : Embassy of Honduras (M. Zapata), Avenue des Gaulois 3 , B-1040 Bruxelles (Tel . 734 00 00) 5 . Place or country of destination : Honduras 6 . Product to be mobilized : Vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : Official Journal of the European Communities No C 216 of 14 August 1987, page 3, I.1.B 8 . Total quantity : 300 tonnes 9 . Number of lots-: 1 10 . Packaging and marking : 25 kilograms  in 20-foot containers and OJ No C 216, 14 . 8 . 1987, p. 3 , I.l.B.4.3 Supplementary markings on the packaging : 'ACCIÃ N N ° 480/87 / LECHE EN POLVO DESCREMADA / ENRIQUECIDA CON VITAMINAS A y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS' and OJ No C 216, 14 . 8 . 1987, p . 3 , I.1.B.5 1 1 . Method of mobilization : Community market limited to United Kingdom and Ireland The skimmed-milk powder must be manufactured and the vitamins incorporated after the supply contract has been awarded 12. Stage of supply : Free -at-port-of-landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Puerto Cortes 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 February to 10 March 1988 18 . Deadline for the supply : 31 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 8 February 1988 , 12 noon 21 . In the case of a second invitation to tender (a) deadline for the submission of tenders : 22 February 1988 , 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 25 March 1988 (c) deadline for the supply : 15 April 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200 , rue de la Loi , B- 1 049 Bruxelles, Telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer 0 : refund applicable on 1 January 1988 fixed in Regulation (EEC) No 3885/87 (OJ No L 365, 24. 12. 1987) No L 19/ 12 Official Journal of the European Communities 23 . 1 . 88 LOT B 1 . Operation No ('): 3/88  Commission Decision of 15 April 1987 2. Programme : 1987 3 . Recipient : ComitÃ © superieur de secours, rue Badaro, Immeuble ODS, Beyrouth, Liban 4. Representative of the recipient (3) : Ambassade du Liban, 2 rue Guillaume stocq, B- 1 050 Bruxelles (Tel : 02-649 94 60, Telex 2 25 47 AMBAN B) 5 . Place or country of destination : Lebanon 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) (7) (8) : see Official Journal of the European Communi ­ ties No C 216 of 14 August 1987, p. 4, I.1.B1 to 3 8 . Total quantity : 300 tonnes 9. Number of lots : one 10 . Packaging and marking : 1 kilogram and (OJ No C 216, 14. 8 . 1987, pp. 4 and 5, I .l .B.4.1 Supplementary markings on the packaging : 'ACTION 3/88 / LAIT Ã CRÃ MÃ  EN POUDRE VITAMINÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU LIBAN / E' and OJ No C 216, 14. 8 . 1987, p . 6, 1.1 B.5 11 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2 . Stage of supply : free at port of landing  Beirut  Landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Beirut, Lebanon 1 6 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 February to 10 March 1988 18 . Deadline for the supply : 3 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 8 February 1988 , 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 22 February 1988 , 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 25 March 1988 (c) deadline for the supply : 15 April 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur N. Arend, BÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Brussels, Telex AGREC 22 037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 1 January 1988 , fixed in Regulation (EEC) No 3885/87 (OJ No L 365, 24 . 12 . 1987) No L 19/ 13 23 . 1 . 88 Official Journal of the European Communities Notes (') The operation number is to be quoted in all correspondence . (2) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably : either by porter at the Office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels .  235 01 32  236 10 97  235 01 30  236 20 05 . 0 Regulation (EEC) No 2330/87 (OJ No L 210 , 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*). The sucessful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certifi ­ cate . f) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (8) The successful tenderer shall give the beneficiaries' representatives , at the time of delivery, a certificate of origin.